PER CURIAM.
This suit was brought to recover of the defendant approximately $1,300, the alleged sale price of plaintiff’s tobacco sold at auction by the defendant. The tobacco was sold at that price by defendant, but the sale was rejected by the buyer on the ground that the tobacco was “nested” and defendant then resold the tobacco at a lesser price. The amount in controversy is $234.83.
Many issues were raised during the progress of the case, included among them being matters of procedure. The court overruled defendant’s motion for a directed verdict; submitted the case to the jury; the jury returned a verdict for the plain*919tiff; and on defendant’s motion for judgment notwithstanding the verdict, it was set aside and a judgment was entered for the defendant.
The trial court handed down two learned opinions on both the substantive and procedural aspects of the case. Plaintiff seeks reversal on what we consider to be a technical procedural question, not meriting further discussion by us.
In our opinion the trial court correctly decided the principal issues.
Defendant cross-appeals on the ground that the judgment improperly allowed interest and costs. In its answer of May 14, 1955, defendant offered to confess judgment and tendered to plaintiff $1,088.82. That was the amount of the final judgment entered. Clearly defendant should not be charged with interest or costs subsequent to May 14, 1955.
The motion for appeal is denied, and the judgment is affirmad with directions to modify it in conformity with this opinion.